Title: From Benjamin Franklin to Vergennes, 6 July 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,Passy, July 6. 1782.
The State of Maryland being the last that acceded to the Confederation, & therefore esteemed by some the least hearty in the Cause, your Excellency may judge, by the Sentiments of the General Assembly of that State, as express’d in their Resolutions which I have the honour to send you enclos’d, what Reception any Propositions made by General Carleton for a separate Treaty in America, are likely to meet with from Congress.
I am, with great Respect, Your Excellency’s most obedient and most humble Servant
B Franklin
M. le Comte de Vergennes.
 
Endorsed: M. franklin
